COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-10-00339-CV


ALONZO BRADLEY                                                    APPELLANT

                                      V.

PITNEY BOWES, INC.                                                 APPELLEE


                                   ----------

          FROM THE 211TH DISTRICT COURT OF DENTON COUNTY

                                   ----------

                       MEMORANDUM OPINION1
                                   ----------

      Alonzo Bradley sued Pitney Bowes, Inc. and SupportKids, Inc. d/b/a CSE

Child Enforcement contending that SupportKids wrongfully attempted to collect

child support from him based on a void Louisiana order and that Pitney Bowes

wrongfully garnished his wages based on that order. Appellant also alleged that

Pitney Bowes had fired him from his area sales executive position because of a

separate lawsuit that he had filed against Pitney Bowes attacking the void

      1
      See Tex. R. App. P. 47.4.
Louisiana order, not because of poor job performance, which was the reason

given by Pitney Bowes.     Appellant sued for an injunction to stop the wage

withholding and for reinstatement to his former position with Pitney Bowes.

Pitney Bowes moved for summary judgment, which the trial court granted. The

trial court granted a default judgment for Bradley against SupportKids, which it

did not appeal.

      Appellant has failed to include Pitney Bowes’s summary judgment motion

in the appellate record. Accordingly, he has failed to meet his burden to show

reversible error. See Enterprise Leasing Co. v. Barrios, 156 S.W.3d 547, 549–50

(Tex. 2004); Sparkman v. Reliastar Life Ins. Co., No. 13-03-00500-CV, 2008 WL
2058216, at *11 (Tex. App.––Corpus Christi May 15, 2008, pet. denied) (mem.

op.); Mallios v. Standard Ins. Co., 237 S.W.3d 778, 781–83 (Tex. App.––Houston

[14th Dist.] 2007, pet. denied). Moreover, even if we were able to consider the

copy of the motion for summary judgment attached to Pitney Bowes’s appendix,

we would conclude that the trial court did not err by concluding that Pitney Bowes

proved its entitlement to summary judgment as a matter of law. See Tex. Fam.

Code Ann. §§ 159.502, .504 (West 2008) (providing that recipient of order of

withholding that is regular on its face must comply and is not subject to civil

liability for doing so); Tex. Dep’t of Human Servs. v. Hinds, 904 S.W.2d 629, 636

(Tex. 1995) (holding that plaintiff in employment retaliation action must prove

causation); see, e.g., McIntyre v. Lockheed Corp., 970 S.W.2d 695, 697–98 (Tex.

App.––Fort Worth 1998, no pet.) (holding that proof of causation is required for


                                        2
recovery    on   termination   action   alleging   retaliation   for   filing   workers’

compensation claim).2

      Accordingly, we overrule all of appellant’s issues and affirm the trial court’s

judgment.




                                                    TERRIE LIVINGSTON
                                                    CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; MEIER, J.; and DIXON W. HOLMAN (Senior
Justice, Retired, Sitting by Assignment).

DELIVERED: August 4, 2011




      2
        See Frost Nat’l Bank v. Fernandez, 315 S.W.3d 494, 508 (Tex. 2010),
cert. denied, 131 S. Ct. 1017 (2011); Mann Frankfort Stein & Lipp Advisors, Inc.
v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009); see also Tex. R. Civ. P. 166a(b),
(c).


                                         3